UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to STW RESOURCES HOLDING CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 000-51430 20-3678799 (State or Other Jurisdiction of Incorporation or Organization) (Commission File No.) (I.R.S. Employer Identification No.) 619 West Texas Ave, Suite 126 Midland Texas, 79701 (432-686-7777) (Address of Principal Executive Offices) (Registrant’s Telephone Number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes []No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ]No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one) Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in section 12b-2 of the Exchange Act).Yes []No [X] As of February 25, 2013, there were96,308,598 shares of the Company’s common stock, par value $0.001 per share issued and outstanding. STW RESOURCES HOLDING CORP. FORM 10-Q TABLE OF CONTENTS Page PART I ITEM 1. Condensed Consolidated Financial Statements 1 ITEM 2. Management's Discussion and Analysisof Financial Conditionand Resultsof Operations 16 ITEM 3. Quantitativeand Qualitative DisclosuresaboutMarket Risk 23 ITEM 4. Controls and Procedures 23 PART II ITEM 1. Legal Proceedings 25 ITEM 1A. Risk Factors 25 ITEM 2. Unregistered Sales ofEquitySecurities andUse of Proceeds 25 ITEM 3. Defaults Upon Senior Securities 26 ITEM 4. Removed and Reserved 27 ITEM 5. Other Information 27 ITEM 6. Exhibits 28 Signatures -i- Table of Contents PART I — FINANCIAL INFORMATION Item1. Financial Statements STW RESOURCES HOLDING CORP. (A Development Stage Company) Condensed Consolidated Balance Sheets March 31, December 31, ( Unaudited) ( Audited) Assets Current assets Cash $ $ Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $10,395 - - Total Assets $ $ Liabilities and Shareholders' Deficit Current liabilities Accounts payable $ $ Accrued expenses and interest Accrued consulting fees - share based - Accrued compensation Current portion of convertible notes payable Derivative liabilities Notes payable - current Total current liabilities Accrued interest-non current Notes payable - non-current 165,000 Convertible notes payable – non-current, net of $52,504 and $60,380 of unamortized discount, respectively Total liabilities Shareholders' deficit Preferred stock, par value $.001 per share 10,000,000 shares authorized, no shares issued and outstanding at March 31, 2012 and December 31, 2011 - - Common stock, par value $.001 per share 100,000,000 shares authorized, 79,558,599 and 46,636,849 issued and outstanding at March 31,2012 and December 31, 2011, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total shareholders' deficit ) ) Total Liabilities and Shareholders' Deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. -1- Table of Contents STW RESOURCES HOLDING CORP. (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) For the three months ended March 31, For the three months ended March31, (as restated) For the period from January 28, 2008 (Inception) through March 31, Revenues $
